DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-7, 9-11, 13, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Neri et al. (WO 2019/074549) in view of Hashimoto et al. (US 2012/0297675) and further in view of Hawley-Weld et al. (US 2019/0281778).
Regarding claim 1, Neri et al. discloses a system (abstract, Fig. 5) comprising: a grow module (paragraph [0005]), wherein the grow module includes: a nutrient water source (tank (300)); a top cover (shell (8)/(18) provides a top cover); and a grow medium (hydroponic tank, water is a grow medium – paragraphs [0005], [0029], [0032], [0039]). 
Neri et al. does not explicitly disclose a growing tray; a buffer mat; a membrane; and a separation mechanism configured to provide an air gap between the top cover and the membrane, wherein the buffer mat is configured to provide water and nutrients to plants without the plants being in direct contact with the nutrient water source.
Hashimoto et al. teaches a growing tray (1); a buffer mat (20A), wherein the buffer mat (20A) is configured to provide water and nutrients to plants without the plants being in direct contact with the nutrient water source (Figs. 1 and 6, buffer mat (20A) absorbs the plant cultivation water positioned below and around the buffer mat). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Neri et al. to include a growing tray and buffer mat as taught by Hashimoto et al. in order to allow placement outdoors and to absorb and hold the plant cultivation water for growth (Hashimoto et al.: paragraphs [0027] and [0031]).
Hawley-Weld et al. teaches a membrane (paragraph [0061] discloses a permeable barrier) and a separation mechanism (paragraph [0063] discloses the bottom cavity (106) filled with air) configured to provide an air gap between the top cover and the membrane (the bottom cavity provides an air gap between the top cover and the membrane). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Neri et al. modified by Hashimoto et al. with a membrane and separation mechanism as taught by Hawley-Weld et al. in order allow plant roots to obtain nutrients yet also secure the growth medium (paragraphs [0061], [0067]-[0068]).
Regarding claim 3, Neri et al. as modified by Hashimoto et al. and Hawley-Weld et al., as discussed so far, is silent about wherein the nutrient water source includes a plumbing connection with an overflow prevention mechanism, the overflow prevention mechanism including an outflow channel positioned precisely at a desired nutrient water level line on the growing tray to prevent nutrient water from rising above the desired nutrient water level line.
In addition to the above, Hashimoto et al. teaches wherein the nutrient water source includes a plumbing connection with an overflow prevention mechanism ((2), (10), (11), paragraphs [0048] and [0049]), the overflow prevention mechanism including an outflow channel positioned precisely at a desired nutrient water level line on the growing tray to prevent nutrient water from rising above the desired nutrient water level line (Figs. 2-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Neri et al. modified by Hashimoto et al. and Hawley-Weld et al. with an overflow prevention mechanism including an outflow channel as taught by Hashimoto et al. in order to prevent overflow of the nutrient water and to over hydrate the plants.  
Regarding claim 5, Neri et al. as modified by Hashimoto et al. and Hawley-Weld et al. teaches (references to Neri et al.) wherein the nutrient water source (300) is configured to automatically refill the growing tray with the same amount of nutrient water that is used by plants (paragraph [0038], automated refilling process). 
Regarding claim 6, Neri et al. as modified by Hashimoto et al. and Hawley-Weld et al. teaches (references to Hawley-Weld et al.) wherein the separation mechanism is a spacer frame that includes air gaps to allow fresh air to come into contact with a thin layer of water that covers plant roots, resulting in maximum oxygen absorption due to a high surface area to volume ratio (paragraph [0063], (106) air/water as needed).
Regarding claim 7, Neri et al. as modified by Hashimoto et al. and Hawley-Weld et al. teaches (references to Neri et al.) wherein the grow module is configured to keep the nutrient water located in the growing tray always uncontaminated (paragraph [0038], filtration and recycling of nutrient solution).
Regarding claim 9, Neri et al. as modified by Hashimoto et al. and Hawley-Weld et al. teaches (references to Neri et al.) wherein the top cover (18) is made of a material that blocks sunlight from penetrating through (paragraph [0041]), embodiment with shell opaque for climate control costs) and wherein the top cover has a thickness that prevents light from penetrating through plant holes at angles other than 90 degrees with a plane of the top cover (Figs. 10, 17).
Regarding claim 10, Neri et al. as modified by Hashimoto et al. and Hawley-Weld et al., as discussed so far, is silent about wherein the grow module further comprises a vertical overflow prevention mechanism comprising flow cutouts to prevent clogging of the vertical overflow prevention mechanism.
In addition to the above, Hashimoto et al. teaches wherein the grow module further comprises a vertical overflow prevention mechanism ((2), (10), (11), paragraphs [0048] and [0049]) comprising flow cutouts (paragraph [0038]) to prevent clogging of the vertical overflow prevention mechanism (see Figs. 1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Neri et al. modified by Hashimoto et al. and Hawley-Weld et al. with a vertical overflow prevention mechanism as taught by Hashimoto et al. in order to prevent overflow of the nutrient water and to over hydrate the plants.
Regarding claim 11, Neri et al. discloses a method for growing plants in a hydroponic system (title, claim 1), the method comprising: growing plants in a grow module (paragraph [0005]), wherein the grow module includes: a nutrient water source (tank (300)); a top cover (shell (8)/(18) provides a top cover); and a grow medium (hydroponic tank, water is a grow medium – paragraphs [0005], [0029], [0032], [0039]). 
Neri et al. does not explicitly disclose a growing tray; a buffer mat; a membrane; and a separation mechanism configured to provide an air gap between the top cover and the membrane, wherein the buffer mat is configured to provide water and nutrients to plants without the plants being in direct contact with the nutrient water source.
Hashimoto et al. teaches a growing tray (1); a buffer mat (20A), wherein the buffer mat (20A) is configured to provide water and nutrients to plants without the plants being in direct contact with the nutrient water source (Figs. 1 and 6, buffer mat (20A) absorbs the plant cultivation water positioned below and around the buffer mat). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Neri et al. to include a growing tray and buffer mat as taught by Hashimoto et al. in order to allow placement outdoors and to absorb and hold the plant cultivation water for growth (Hashimoto et al.: paragraphs [0027] and [0031]).
Hawley-Weld et al. teaches a membrane (paragraph [0061] discloses a permeable barrier) and a separation mechanism (paragraph [0063] discloses the bottom cavity (106) filled with air) configured to provide an air gap between the top cover and the membrane (the bottom cavity provides an air gap between the top cover and the membrane). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Neri et al. modified by Hashimoto et al. with a membrane and separation mechanism as taught by Hawley-Weld et al. in order allow plant roots to obtain nutrients yet also secure the growth medium (paragraphs [0061], [0067]-[0068]).
Regarding claim 13, Neri et al. as modified by Hashimoto et al. and Hawley-Weld et al., as discussed so far, is silent about wherein the nutrient water source includes a plumbing connection with an overflow prevention mechanism, the overflow prevention mechanism including an outflow channel positioned precisely at a desired nutrient water level line on the growing tray to prevent nutrient water from rising above the desired nutrient water level line.
In addition to the above, Hashimoto et al. teaches wherein the nutrient water source includes a plumbing connection with an overflow prevention mechanism ((2), (10), (11), paragraphs [0048] and [0049]), the overflow prevention mechanism including an outflow channel positioned precisely at a desired nutrient water level line on the growing tray to prevent nutrient water from rising above the desired nutrient water level line (Figs. 2-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Neri et al. modified by Hashimoto et al. and Hawley-Weld et al. with an overflow prevention mechanism including an outflow channel as taught by Hashimoto et al. in order to prevent overflow of the nutrient water and to over hydrate the plants.  
Regarding claim 15, Neri et al. as modified by Hashimoto et al. and Hawley-Weld et al. teaches (references to Neri et al.) wherein the nutrient water source (300) is configured to automatically refill the growing tray with the same amount of nutrient water that is used by plants (paragraph [0038], automated refilling process). 
Regarding claim 16, Neri et al. as modified by Hashimoto et al. and Hawley-Weld et al. teaches (references to Hawley-Weld et al.) wherein the separation mechanism is a spacer frame that includes air gaps to allow fresh air to come into contact with a thin layer of water that covers plant roots, resulting in maximum oxygen absorption due to a high surface area to volume ratio (paragraph [0063], (106) air/water as needed).
Regarding claim 17, Neri et al. as modified by Hashimoto et al. and Hawley-Weld et al. teaches (references to Neri et al.) wherein the grow module is configured to keep the nutrient water located in the growing tray always uncontaminated (paragraph [0038], filtration and recycling of nutrient solution).
Regarding claim 19, Neri et al. as modified by Hashimoto et al. and Hawley-Weld et al. teaches (references to Neri et al.) wherein the top cover (18) is made of a material that blocks sunlight from penetrating through (paragraph [0041]), embodiment with shell opaque for climate control costs) and wherein the top cover has a thickness that prevents light from penetrating through plant holes at angles other than 90 degrees with a plane of the top cover (Figs. 10, 17).
Regarding claim 20, Neri et al. as modified by Hashimoto et al. and Hawley-Weld et al., as discussed so far, is silent about wherein the grow module further comprises a vertical overflow prevention mechanism comprising flow cutouts to prevent clogging of the vertical overflow prevention mechanism.
In addition to the above, Hashimoto et al. teaches wherein the grow module further comprises a vertical overflow prevention mechanism ((2), (10), (11), paragraphs [0048] and [0049]) comprising flow cutouts (paragraph [0038]) to prevent clogging of the vertical overflow prevention mechanism (see Figs. 1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Neri et al. modified by Hashimoto et al. and Hawley-Weld et al. with a vertical overflow prevention mechanism as taught by Hashimoto et al. in order to prevent overflow of the nutrient water and to over hydrate the plants.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Neri et al. (WO 2019/074549) in view of Hashimoto et al. (US 2012/0297675) and Hawley-Weld et al. (US 2019/0281778), and further in view of Richman et al. (US 11083126).
Regarding claim 2, Neri et al. as modified by Hashimoto et al. and Hawley-Weld et al. does not explicitly teach wherein the buffer mat includes a wicking mechanism configured to ensure all areas of the membrane are in contact with nutrient water without needing to keep the growing tray level. 
Richman et al. teaches a mat that includes a wicking mechanism configured to ensure all areas are in contact with nutrient water without needing to keep the growing tray level (col. 5, line 66 - col. 6, line 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the buffer mat of Neri et al. modified by Hashimoto et al. and Hawley-Weld et al. with a mat that includes a wicking mechanism as taught by Richman et al. in order to be used when growing tray is not level (Richman et al.: col. 5, line 66 - col. 6, line 7).
Regarding claim 12, Neri et al. as modified by Hashimoto et al. and Hawley-Weld et al. does not explicitly teach wherein the buffer mat includes a wicking mechanism configured to ensure all areas of the membrane are in contact with nutrient water without needing to keep the growing tray level. 
Richman et al. teaches a mat that includes a wicking mechanism configured to ensure all areas are in contact with nutrient water without needing to keep the growing tray level (col. 5, line 66 - col. 6, line 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the buffer mat of Neri et al. modified by Hashimoto et al. and Hawley-Weld et al. with a mat that includes a wicking mechanism as taught by Richman et al. in order to be used when growing tray is not level (Richman et al.: col. 5, line 66 - col. 6, line 7).
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Neri et al. (WO 2019/074549) in view of Hashimoto et al. (US 2012/0297675) and Hawley-Weld et al. (US 2019/0281778), and further in view of Siers (EP 2028160).
Regarding claim 4, Neri et al. as modified by Hashimoto et al. and Hawley-Weld et al. does not explicitly teach wherein the buffer mat directly or indirectly floats on top of the nutrient water source. 
Siers teaches a mat (31) directly or indirectly floats on top of the nutrient water source (Figs. 7 and 10; (31) floats on the water (40), (95)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the buffer mat of Neri et al. modified by Hashimoto et al. and Hawley-Weld et al. with a mat that floats on top of the water as taught by Siers in order to help with the filtering process in the recycling process.  
Regarding claim 14, Neri et al. as modified by Hashimoto et al. and Hawley-Weld et al. does not explicitly teach wherein the buffer mat directly or indirectly floats on top of the nutrient water source. 
Siers teaches a mat (31) directly or indirectly floats on top of the nutrient water source (Figs. 7 and 10; (31) floats on the water (40), (95)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the buffer mat of Neri et al. modified by Hashimoto et al. and Hawley-Weld et al. with a mat that floats on top of the water as taught by Siers in order to help with the filtering process in the recycling process.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Neri et al. (WO 2019/074549) in view of Hashimoto et al. (US 2012/0297675) and Hawley-Weld et al. (US 2019/0281778), and further in view of Van Wingerden (US 10004187).
Regarding claim 8, Neri et al. as modified by Hashimoto et al. and Hawley-Weld et al. does not explicitly teach wherein the top cover physically supports plants and prevents the plants from tipping over. 
Van Wingerden teaches a top cover (1504) physically supports plants and prevents the plants from tipping over (Fig. 15-2; col. 22, lines 29-33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Neri et al. modified by Hashimoto et al. and Hawley-Weld et al. with a top cover that supports plants as taught by Van Wingerden in order to help keep the plants in place and grow with support in the vertical direction (Van Wingerden: col. 22, lines 29-33).
Regarding claim 18, Neri et al. as modified by Hashimoto et al. and Hawley-Weld et al. does not explicitly teach wherein the top cover physically supports plants and prevents the plants from tipping over. 
Van Wingerden teaches a top cover (1504) physically supports plants and prevents the plants from tipping over (Fig. 15-2; col. 22, lines 29-33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Neri et al. modified by Hashimoto et al. and Hawley-Weld et al. with a top cover that supports plants as taught by Van Wingerden in order to help keep the plants in place and grow with support in the vertical direction (Van Wingerden: col. 22, lines 29-33).
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643